Citation Nr: 0030790	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  96-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(formerly 38 U.S.C.A. § 351) for additional genitourinary 
disability, including double hernia, abnormal positioning of 
the testicles, and the inability to void properly, as a 
result of VA medical treatment.


REPRESENTATION

Appellant represented by:	M. Joseph Grider, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the veteran's claim on appeal.

In August 1998, the Board remanded the issue to the RO for 
further development.  Given the current posture of the case 
and the request of the veteran's current attorney, the Board 
finds that another Remand is in order.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  In this regard, the Board notes that the 
veteran has requested that the claims file be returned to the 
RO for the presentation of additional evidence at a hearing 
before the RO.  The veteran was originally scheduled for a 
Board hearing which was canceled secondary to poor health.  
The veteran's representative has indicated that a local 
hearing is now desired, and that there is additional evidence 
to submit at that time.  Accordingly, the case is being 
returned to the RO for scheduling of the hearing, as 
necessary.  In addition, the record suggests that the veteran 
has additional written evidence to offer in support of his 
claim.  To that end, the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1. The RO should undertake to schedule 
the veteran for a personal hearing.  
Notice should be sent to the veteran and 
his attorney, in accordance with 
applicable regulations.  Care should be 
taken to assure that the attorney is 
adequately informed of the time and 
location of the hearing.

2.  Thereafter, the case should be 
returned to the Board, as appropriate if, 
after review of the local hearing 
testimony, review of the new evidence, 
and readjudication of the claim, benefits 
sought are not granted.  As appropriate, 
a supplemental statement of the case 
should issue, and the appellant and his 
representative given a chance to reply 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


